Case 1:17-cv-00116-IMK-JPM Document 328-1 Filed 01/21/20 Page 1 of 7 PageID #: 4384




                               EXHIBIT A
Case 1:17-cv-00116-IMK-JPM Document 328-1 Filed 01/21/20 Page 2 of 7 PageID #: 4385



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     AT CLARKSBURG



                                          )
   BIOGEN INTERNATIONAL GMBH and
                                          )
   BIOGEN MA INC.,
                                          )
                       Plaintiffs,        )
                                          )
                                          )   Civil Action No. 1:17-cv-116-IMK
         v.
                                          )
   MYLAN PHARMACEUTICALS INC.,            )
                                          )
                       Defendant.         )


                   REPLY MEMORANDUM OF LAW IN SUPPORT OF
                MYLAN PHARMACEUTICALS INC.’S MOTION IN LIMINE
              TO EXCLUDE UNDISCLOSED THEORY TO REBUT INVALIDITY
Case 1:17-cv-00116-IMK-JPM Document 328-1 Filed 01/21/20 Page 3 of 7 PageID #: 4386



                               TABLE OF ABBREVIATIONS

             Abbreviation                               Term

              ’514 patent        U.S. Patent No. 8,399,514 (issued Mar. 19, 2013)

                                 ECF Nos. 301-2–5, Exhibits 1 – 4 attached to the
               Ex. 1 – 4
                                 Decl. of Courtney M. Prochnow

                                 Exhibit to the Declaration of Michael A. Chajon in
                                 Support of Reply Memorandum of Law in Support of
                 Ex. 5
                                 Mylan’s Motion in Limine to Exclude Undisclosed
                                 Theory to Rebut Invalidity

                                 Prior art references describing Biogen’s dimethyl
           Kappos References
                                 fumarate Phase II trial lead by Dr. Ludwig Kappos

                                 ECF No. 301, Mylan Pharmaceuticals Inc.’s Motion
                 Mot.            In Limine to Exclude Undisclosed Theory to Rebut
                                 Invalidity

                                 ECF No. 314, Corrected Plaintiffs’ Opposition to
                 Opp.            Defendant’s Motion In Limine to Exclude Undisclosed
                                 Theory To Rebut Invalidity

                                 ECF No. 312-3–7, Exhibits 1 – 5 attached to the Decl.
               Opp. Ex.
                                 of John Nappi




                                             i
Case 1:17-cv-00116-IMK-JPM Document 328-1 Filed 01/21/20 Page 4 of 7 PageID #: 4387



          Mylan moved in limine (Dkt. No. 301) to exclude Biogen from unfairly asserting an

   eleventh-hour argument that the Kappos References are solely the work of the inventor, Gilmore

   O’Neill, to try to undermine their prior-art status under 35 U.S.C. § 102(a). In response, Biogen

   made unforeseeable arguments that are wrong on both the law and facts. The bottom line is Biogen

   shirked its discovery obligations, Mylan would be prejudiced if Biogen were allowed to present

   its new theory at trial, and that prejudice cannot be cured.

          Biogen first contends Mylan has the burden to establish the Kappos References are prior

   art, meaning—in Biogen’s view—that Biogen had no duty in discovery to disclose its rebuttal

   argument. Opp. 1–2. But Mylan has throughout this litigation asserted the Kappos References are

   prior art under § 102(a). If Biogen challenges their prior-art status, Biogen carries the burden. In

   re Katz, 687 F.2d 450, 455 (C.C.P.A. 1982) (the inventor must “provide a satisfactory showing

   which would lead to a reasonable conclusion that he is the sole inventor”); Eli Lilly & Co. v. Teva

   Pharm. USA, Inc., 657 F. Supp. 2d 967, 1013 (S.D. Ind. 2009) (“[The patentee] must establish that

   the relevant portions . . . describe ‘the applicant’s own work’ . . . .”), aff’d, 619 F.3d 1329 (Fed.

   Cir. 2010). Moreover, the contingent nature of Biogen’s argument does nothing to excuse Biogen’s

   failure to comply with its discovery obligations. Mylan served an interrogatory directed

   specifically to Biogen’s invalidity rebuttal arguments. Biogen responded to it by disclosing several

   other supposed rebuttals (e.g., distinguishing and antedating prior art), but no “own work” theory,

   making Biogen’s current position disingenuous. Ex. 1, 5–6; Ex. 4, 5 n.1, 11–12. And unlike in the

   Baltimore Aircoil Co. v. SPX Cooling Technologies Inc. decision on which Biogen relies, Biogen’s

   “own work” theory does not depend on the underlying facts establishing the references as prior

   art. See No. CCB-13-2053, 2016 WL 4426681, at *20–21 (D. Md. Aug. 22, 2016) (no need for

   defendant to provide specific evidence of lost profits before plaintiff disclosed bases of damages
Case 1:17-cv-00116-IMK-JPM Document 328-1 Filed 01/21/20 Page 5 of 7 PageID #: 4388



   argument).

          Biogen also compounds its substantive legal error with a procedural one by conflating the

   merits issues for trial with the evidentiary/discovery issue raised in Mylan’s motion. By virtue of

   their publication dates and listed authors, the Kappos References are prior art on their face.

   Mylan’s sole obligation was to notify Biogen that Mylan would rely on the references, which

   Mylan did. Opp. 3. Mylan had no prerequisite discovery duty to establish conclusively that the

   Kappos References are prior art; that is a matter for trial. Once Biogen was on notice of Mylan’s

   reliance on the Kappos References under § 102(a), it was incumbent on Biogen to respond to—at

   the very least—Mylan’s interrogatory asking for all factual bases for Biogen’s contrary positions.

   Instead, Biogen disguised its “own work” theory by doing nothing during discovery to disclose it.

          Turning to Biogen’s factual misrepresentations: Biogen’s reliance on a vague citation to

   the ’514 patent prosecution, IPR, and interference proceedings (in which Mylan was not a party)

   in its interrogatory responses was insufficient to give Mylan any proper notice. Opp. 2. From those

   vast records, Biogen quotes only a few lines of O’Neill’s deposition transcript in which he merely

   said: “the key drafter of the [Kappos Phase II] study protocol was myself.” Opp. Ex. 2, 60:20–24.

   But O’Neill never claimed he was the “only” drafter and, of course O’Neill’s testimony could not

   itself provide the corroborating evidence Biogen must present. See EmeraChem Holdings, LLC v.

   Volkswagen Group of Am., Inc., 859 F.3d 1341, 1346 (Fed. Cir. 2017) (“[C]orroborating an

   inventor’s testimony is a well-established principle in our case law . . . . These concerns particularly

   arise when uncorroborated testimony comes from an interested person recalling long-past events.”

   (citations omitted)). Had Biogen put Mylan on notice, Mylan certainly would have pursued

   counter-evidence on this theory, such as testimony from Cara Lansden, whose testimony in that

   same IPR establishes conclusively that the Phase II study was not O’Neill’s “own work.” Ms.



                                                    -2-
Case 1:17-cv-00116-IMK-JPM Document 328-1 Filed 01/21/20 Page 6 of 7 PageID #: 4389



   Lansden, a member of Biogen’s clinical group (and witness here), explained that O’Neill was not

   solely responsible for the doses tested in the Phase II trial (a key aspect of the study design):

          Q. Was it within Dr. O’Neill’s discretion to decide which doses were included in
          the Phase IIb study?
          ...
          A. I would say it was not only his decision.

   Ex. 5, 59:2–20 (emphasis added).1 Lansden’s testimony in this case, the testimony of other

   witnesses, and several contemporaneous documents further confirms this fact.

          Biogen also claims Mylan ignored its vague footnote wherein Biogen purportedly reserved

   its right to challenge the prior-art status of any publication, but Mylan cited that footnote in its

   motion and explained how it too failed to give Mylan adequate notice of Biogen’s more-detailed

   theory. Mot. 2 n.2. Biogen also included Kappos 2005 and the Kappos 2005 poster in its opposition

   (Opp. 1), implying they can be subject to the “own work” argument. But, because those references

   predate the priority date by more than a year, they are § 102(b) prior art and cannot be removed

   under an “own work” argument no matter what spin Biogen puts on them.

          The Court should dismiss Biogen’s arguments and grant Mylan’s motion to avoid undue

   prejudice to Mylan.




   1
     To compound the prejudice, Biogen has also objected to Mylan adding deposition designations
   for trial to rebut the “own work” theory, such as Lansden’s testimony, ironically because Mylan
   supposedly “has identified no good cause to change the designations.” (ECF No. 315 at 3.) While
   such evidence would not cure the prejudice and we request that the Court not permit Biogen to
   present its theory in the first instance, Mylan certainly should not be prohibited from putting on
   evidence to discount it.

                                                    -3-
Case 1:17-cv-00116-IMK-JPM Document 328-1 Filed 01/21/20 Page 7 of 7 PageID #: 4390



                 Respectfully submitted this 21st day of January 2020.


                                                   By:     /s/ Gordon H. Copland
   Of Counsel:                                           Gordon H. Copland
                                                         gordon.copland@steptoe-johnson.com
   Shannon M. Bloodworth                                 William J. O’Brien
   SBloodworth@perkinscoie.com                           william.obrien@steptoe-johnson.com
   Brandon M. White                                      Adam S. Ennis
   BMWhite@perkinscoie.com                               adam.ennis@steptoe-johnson.com
   Michael A. Chajon                                     STEPTOE & JOHNSON PLLC
   MChajon@perkinscoie.com                               400 White Oaks Boulevard
   700 Thirteenth Street, N.W., Suite 600                Bridgeport, WV 26330
   Washington, D.C. 20005-3960                           Phone: (304) 933-8000
   Phone: (202) 654-6200
   Facsimile: (202) 654-6211                       Attorneys for Defendant
                                                   MYLAN PHARMACEUTICALS INC.
   David L. Anstaett
   DAnstaett@perkinscoie.com
   Emily J. Greb
   EGreb@perkinscoie.com
   PERKINS COIE LLP
   33 East Main Street, Suite 201
   Madison, WI 53703
   Phone: (608) 663-7460

   Courtney M. Prochnow
   CProchnow@perkinscoie.com
   PERKINS COIE LLP
   633 W. 5th Street, Suite 5850
   Los Angeles, CA 90071
   Phone: (310) 788-9900




                                                -4-
